  Case 2:19-cr-00137-BRM Document 45 Filed 02/20/20 Page 1 of 1 PageID: 78



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                         Hon. Brian R. Martinotti

              V.                                 Crim. No. 19-137 (BRM)

ROBERT WOLTER                                    ORDER FOR DISMISSAL


      Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure and by

leave of Court endorsed hereon, Craig Carpenito, the United States Attorney for

the District of New Jersey, hereby moves to dismiss the Indictment against

defendant     ROBERT    WOLTER,      Criminal         Number       19-137   (BRM),   which

Indictment was filed on February 21, 2019, charging defendant ROBERT

WOLTER with one count of bulk cash smuggling, in violation of Title 31,

United States Code, Section 5332, so defendant ROBERT WOLTER can be

transferred to another jurisdiction for federal prosecution on another, unrelated

Indictment.

      This dismissal is without prejudice.



                                           CRAIG CAftPENITO’
                                           United States Attorney


Leave of Court is granted for the filing of th        regoing dismiss




                                           HO    BRIAN
                                                  .       MARTINOVI’I
                                                               .



                                           United States District Judge

DatedjD     7th 2tzOIrD
